Title: To James Madison from Charles Pitt Howard, 5 June 1806
From: Howard, Charles Pitt
To: Madison, James



Dr. Sir,
5 June 1806

I have taken the liberty of enclosing the amt. of my Subscription to Mr. Smith for his paper to 15th Jany. next… will thank to send it to him with a request to discontinue it at that period.
There has a Worm appeard with us which promises to be very mischievous  They attack Wheat most kind of Grasses (clover and perhaps a few others excepted) & Indian Corn, as yet they have only eaten the Blade except in a few instances they have wounded the Seed Stalk near or in the head.  The Wheat which you sent is doing well.  That from Chili I think promises to be Valuable.  The heads are of good Size, and it will be fit to gather as Soon as Early Wheat which adds to its Value  The heads appeared about a fortnight before that from Buenos Ayres & the Blade is small which will prevent its taking Rusts.  I am Joins in Compts to Mr

Chs. P. Howard

